I cannot agree that the rule of law as stated in paragraph *Page 492 
1 of the syllabus is correct. I do not think the facts stated are sufficient to necessarily change the action from a jury case to a nonjury one. The majority opinion relies upon Mid-Continent Life Ins. Co. v. Sharrock, 162 Okla. 127,20 P.2d 154. It seems to me that the two cases readily distinguish themselves one from the other, and that the opinion in the Sharrock Case, supra, is not authority for the conclusion reached by the majority opinion in this case.
I, therefore, respectfully dissent.
I am authorized to say that HURST and DAVISON, JJ., concur in these views.